Case: 09-51099     Document: 00511221686          Page: 1    Date Filed: 09/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2010
                                     No. 09-51099
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARCO ANTONIO MARTINEZ-PUENTE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-1842-1


Before GARWOOD, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
        Marco Antonio Martinez-Puente pled guilty to illegal reentry after
deportation. He was sentenced to 12 months of imprisonment, to be followed by
one year of non-reporting supervised release. On appeal, Martinez-Puente
argues only that his sentence is unreasonable because it is greater than
necessary to accomplish the goals of sentencing under 18 U.S.C. § 3553(a).




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-51099   Document: 00511221686 Page: 2      Date Filed: 09/01/2010
                               No. 09-51099

     We do not reach the merits of the issue that he presents.        Because
Martinez-Puente has prior to this date been released from federal custody and
removed from the United States, he is subject only to an undischarged term of
supervised release. We cannot grant what he requests because resentencing
would require Martinez-Puente to be present at a hearing to consider a new
sentence; his deportation creates a legal bar to such an appearance. United
States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007). This appeal
therefore has become moot.
     The appeal is DISMISSED.




                                     2